Citation Nr: 1211055	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-44 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for nummular eczema with xerotic eczema as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968, to include service in country in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the benefit sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To afford the Veteran a VA examination. 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran contends that he has a skin disorder, diagnosed as nummular eczema with xerotic eczemas, as a result of exposure to herbicides in service.  The record reflects that he served in Vietnam from May 1966 to May 1967.  Therefore, exposure to herbicides is conceded.  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) .

The Board notes that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  

In this case, the medical evidence in the claims file shows a current diagnosis of nummular eczema with xerotic eczemas.  Additionally, despite the lack of any complaint, treatment, or diagnosis of any skin disorder in service, the Veteran is presumed under the law to have been exposed to herbicides during his Vietnam service, as previously noted.  As such, an "in-service event" has been established.  Moreover, although nummular eczema with xerotic eczemas is not among the diseases associated with herbicide exposure for purposes of applying the presumption of service connection afforded under the law, the claim for service connection may nevertheless be considered on a "direct" basis.  Specifically, the availability of presumptive service connection for some conditions based on herbicide exposure does not preclude direct service connection for other conditions based on herbicide exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In this case, the record contains a private treatment record dated in November 2008, which shows that the Veteran's nummular eczema with xerotic eczemas "may be due to Agent Orange" exposure in Vietnam.  This evidence indicates that the current skin disorder may be related to the in-service event of herbicide exposure.  As the Veteran has never been afforded a VA examination in order to determine the nature and etiology of any current skin disorder, to include nummular eczema with xerotic eczemas, one should be scheduled.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA skin examination in order to determine the nature and etiology of all currently present skin disabilities.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file and provide a diagnosis/diagnoses with respect to any skin disorder that may be present.  The examiner should then comment as to whether any currently diagnosed skin disorder, to include the nummular eczema with xerotic eczemas, is at least as likely as not (50 percent likelihood or greater) causally or etiologically related to the Veteran's active service, to include exposure to herbicides. 

The examiner should comment on the November 2008 private treatment record which states that the nummular eczema with xerotic eczemas may be related to Agent Orange exposure during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1  (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2. Thereafter, and following any other indicated development, the RO should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto. 


The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


